Citation Nr: 0315952	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical, thoracic, and lumbar spines, 
claimed as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active duty from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the above claims. 

In an October 2002 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
The Board remanded this case in March 2003 to schedule a 
hearing for the veteran at the RO.  In a March 2003 report of 
contact, it was stated that the veteran reported that he did 
not want a hearing.

The veteran's claim for direct service for a right knee 
disability was last denied by the RO in a rating decision of 
September 1992, and new and material evidence must be 
submitted in order to reopen that claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2002); and Hodge v. 
West, 155 F.3d 1356, 1361-64 (Fed. Cir. 1998).  There appears 
to be some inconsistency in the RO's adjudication of the 
veteran's claim for service connection for a right knee 
disorder on a secondary service connection basis as opposed 
to direct service connection for a right knee disability.  In 
an October 2001 report of contact, the RO obtained 
clarification from the veteran that he was only seeking 
service connection for the right knee on a secondary basis.  
In a December 2001 rating decision, however, the RO also 
addressed the issue of whether new and material evidence had 
been submitted to reopen the claim of direct service 
connection for a right knee disability.  In a December 2001 
notice of disagreement, the veteran specifically stated that 
he disagreed with the RO's denial of service connection for 
the right knee on a secondary basis.  In an April 2002 
statement of the case, the RO also addressed the issue of 
direct service connection for a right knee disability.  In 
light of the fact that the veteran has specifically indicated 
that he is not currently seeking direct service connection 
for the right knee disability, the Board concludes that the 
only issue currently on appeal is that of secondary service 
connection for the right knee.      


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
indicates that none of the veteran's current spinal disorders 
were caused or worsened by his left knee disability. 

2.  There is no medical evidence suggesting the veteran's 
right knee disability was caused or worsened by his service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the cervical, thoracic, and 
lumbar spines is not proximately due to or the result of 
service-connected left knee disability.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a), 3.159 
(2002).

2.  A right knee disability is not proximately due to or the 
result of service-connected left knee disability.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  Furthermore, in January 
and March 2001, the RO sent letters to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The elements of 
service connection (i.e., what the evidence needs to show to 
establish service connection) were explained to the veteran 
in these letters.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letters sent to the appellant in 
January and March 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, although the 
letters requested a response within 60 days, the appellant 
was also expressly notified that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The appellant's case was not decided 
before the one-year period expired, so he has had ample 
opportunity to submit evidence. 

With respect to VA's duty to assist the veteran, all medical 
records referenced by the appellant have been obtained, to 
include VA and private treatment records.  The appellant has 
never indicated he filed for disability benefits with the 
Social Security Administration.  Therefore, there is no 
indication in the record that relevant records exist that 
have not been obtained.  Furthermore, the appellant has not 
referenced any unobtained evidence that might aid his appeal 
or that might be pertinent to his claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  With respect to 
the claim for secondary service connection for a back 
disability, the veteran underwent examination in November 
2001, and the examiner provided an adequate examination and 
opinion.  The Board concludes there is sufficient evidence to 
evaluate the veteran's claim fairly.  

With respect to the claim for secondary service connection 
for a right knee disability, an examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).


The veteran was not provided VA examination in connection 
with the secondary service connection claim for a right knee 
disability.  However, further examination is not needed 
because there is no competent evidence that the claimed 
condition may be associated with his service-connected left 
knee disability.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.

B.  Legal Analysis
  
Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury ..." 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Back Disability

The veteran contends that he suffers from a back disability 
as a result of his service-connected left knee disability.  
In particular, the veteran alleges that his knees failed him 
and that he fell on his back on a concrete floor, injuring 
his spine.

Medical treatment reports from Oklahoma Sports Science & 
Orthopedics dated in October 2000 reveal that the veteran 
gave a history of a fall in August 2000 while at home.  
Examination revealed a full range of motion of the lumbar 
spine in all planes.  There was 5/5 motor strength in the 
lower extremities throughout.  X-rays revealed an 80% 
compression fracture of T9.  Further testing revealed that 
the veteran had a compression fracture.  Further workup was 
discussed to evaluate the possibility of neoplastic disease 
versus osteoporotic compression fracture.

VA outpatient treatment records dated from August 2000 to 
September 2000 reveal that the veteran was seen in August 
2000 after falling on his back on tile and having pain across 
his back.  In a September 2000 physical therapy outpatient 
note, it was stated that the veteran appeared to have some 
deficits in higher level problem solving and memory and that 
he experienced frequent falls/abnormal gait.

A letter of medical treatment dated in January 2001 was 
received from M. K. Crawford, M.D.  Dr. Crawford stated that 
he initially saw the veteran in December 2000 with complaints 
of back pain and generalized weakness of the lower 
extremities.  Examination of the knees showed that they were 
thickened bilaterally with clinical evidence of medial joint-
line impingement, hypertrophic changes, and clinical evidence 
of chondromalacia patella.  Dr. Crawford stated that the 
veteran lacked about 3-5 degrees of full extension and had 
evidence of quadriceps muscle wasting on both extremities 
that could be creating problems with his gait instability.    

A statement was received from the veteran's wife in September 
2001.  She stated that she and the veteran were in the 
kitchen preparing the evening meal when suddenly she heard 
the veteran say something about his knees.  She looked around 
just in time to see his knees give way and the veteran fell 
on his back on the concrete floor.

MRI reports from the Mercy Imaging Services dated in April 
2001 reveal scans of the thoracic and lumbar spine.

The veteran underwent a VA examination in November 2001.  The 
veteran complained of pain, weakness and stiffness in both 
knees.  In particular, he complained of pain with standing 
and walking for prolonged periods of time.  He reported that 
he fell on his back while helping his wife with the dishes in 
August 2000.  X-rays of the cervical spine, flexion and 
extension views, showed degenerative vertebral changes of C-
3, C-4 and C-5.  X-rays of the lumbar spine showed 
degeneration from L-1 through L-5 and S-1.  There was 
markedly decreased disc space at L3-L4 and L4-L5.  X-rays of 
the thoracic spine showed multiple sternal wires and 
degenerative spine disease with compression fracture at T-9.  
The diagnoses were severe degenerative arthritis of the 
lumbar spine; severe degenerative arthritis of the thoracic 
spine with compression fracture at T-9; and severe 
degenerative arthritis of the cervical spine.  The examiner 
noted that the veteran has dementia with some weak and 
fainting spells for which he takes Hytrin causing orthostatic 
hypotension.  It was stated that the veteran has an 
established diagnosis of arthritis of the knees, as well as 
the spine, with osteopenia.  The examiner concluded that it 
was less likely than not that the veteran's fall and fracture 
of the back was a result of his service-connected knee 
disorder. 

While the evidence shows that the veteran suffered a fracture 
of the spine, the medical evidence preponderates against 
finding that the fracture was caused or aggravated by the 
left knee disability.  In this regard, the Board recognizes 
that in a January 2001 statement, Dr. Crawford stated that 
the veteran had a lack of full extension of his knees with 
quadriceps muscle wasting which could be creating problems 
with his gait instability.  Dr. Crawford, however, did not 
definitely conclude that the veteran's spine fracture was 
related to his service-connected left knee disorder.  
Furthermore, Dr. Crawford stated that the veteran's gait 
instability could be caused by problems with both knees, but 
only the left knee is service connected.  When a medical 
professional is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); see also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not," and is, therefore, 
where it is the only evidence supporting the claim, too 
speculative to establish a plausible claim).  The Board finds 
that the medical opinion of Dr. Crawford is not probative 
evidence to warrant either additional development or a grant 
of the claim.  

In contrast, a VA examiner in November 2001 opined that it 
was less likely than not that the veteran's fall and fracture 
of the back was a result of his left knee disorder.   
In this regard, the Board observes that the VA examiner 
conducted a thorough physical examination of the veteran with 
consideration of the veteran's entire medical history.  
Accordingly, the Board finds the VA examiner's opinion to be 
of preeminent probative value.

Therefore, service connection for a back disability secondary 
to a left knee disability is denied.

The Board acknowledges the statements by the veteran and his 
wife that his current back disability is related to his 
service-connected left knee disability.  A layperson, 
however, untrained in the field of medicine is not competent 
to offer an opinion which requires specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Right Knee Disability

The veteran contends that he suffers from a right knee 
disability as a result of his service-connected left knee 
disability.  In particular, the veteran claims that his 
abnormal gait due to the left knee disorder has affected the 
right knee.

VA outpatient treatment records dated in October and November 
1990 revealed that the veteran was diagnosed with 
degenerative joint disease of both knees.  

The veteran underwent a VA orthopedic examination in August 
1992 and was diagnosed with post-traumatic degenerative joint 
disease of both knees.

In a VA radiology report dated in April 2001, mild to almost 
minimal changes of early osteoarthritis of both knees 
medially was reported. 

The evidence in this case shows that the veteran does have a 
current right knee disability.  Even though the 2001 VA 
examination report indicates that x-rays of the right knee 
were normal, and no diagnosis of a chronic right knee 
disorder was rendered, there is the 2001 radiology report 
noted above.  The Board will accept that report as sufficient 
to establish a current disability.

The pertinent question with this claim, however, is whether 
the right knee disability was caused or aggravated by the 
left knee disability.  The Board must conclude that it was 
not.  There is no competent evidence of record (e.g., medical 
opinion) as to any relationship between the veteran's right 
knee disability and his service-connected left knee 
disability.  Furthermore, the veteran has never stated that a 
medical professional has indicated that such a relationship 
possibly exists.  Therefore, additional examination is not 
necessary.  Accordingly, the evidence is against the claim 
for service connection for a right knee disability, secondary 
to service-connected left knee disability.
  
In reaching both decisions, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against both the appellant's claims and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for degenerative arthritis of the 
cervical, thoracic, and lumbar spines secondary to service-
connected left knee disability is denied.

Service connection for a right knee disability secondary to 
service-connected left knee disability is denied.




	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



